Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                       September 21, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II


 In the Matter of the Personal Restraint of
                                                        No. 55310-4-II
 NATHAN DANIEL TANNERT,
                                                        UNPUBLISHED OPINION
                Petitioner.


       MAXA, J. – Nathan Tannert seeks relief from personal restraint imposed following his

2019 guilty plea to several felonies and gross misdemeanors, including second degree assault

with a firearm enhancement (count I). For count I, the trial court imposed a base sentence of 63

months of confinement and a 36-month firearm sentencing enhancement, plus 36 months of

community custody.

       Tannert argues that his sentence is unlawful because the combination of his term of

confinement and his term of community custody, 135 months, exceeds the statutory maximum

sentence for count I, which is 120 months. RCW 9A.36.021(2) and RCW 9A.20.021(1)(b). The

State concedes error and requests that the case be remanded for the trial court to correct the term

of community custody so that it does not exceed the statutory maximum sentence.

       We accept the State’s concession and remand for the trial court to correct the term of

community custody in Tannert’s judgment and sentence.
No. 55310-4-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.


 We concur:



 LEE, C.J.




 GLASGOW, J.




                                                  2